The Dow Chemical Company and Subsidiaries EXHIBIT 10(b) THE DOW CHEMICAL COMPANY 1 1. Establishment and Purpose of the Plan The Dow Chemical Company hereby establishes The Dow Chemical Company 1979 Award and Option Plan upon the terms and conditions hereinafter stated. The purpose of the Plan is to attract and retain in the employ of the Company and its Subsidiaries people of ability, training and experience by providing such people, in consideration of services performed for the Company or a Subsidiary by each Awardee, an incentive (which, under some components of the Plan, could enable such people to become owners of Common Stock of the Company) for outstanding performance for the Company and its Subsidiaries, to the end of furthering the continued growth and profitability of the Company. 2. Definitions Unless otherwise required by the context, the following terms when used in the Plan shall have the meanings set forth in this Section 2: (a) Awardee: An Employee to whom Deferred Stock, Dividend Units, an Option or Options or Incentive Rights are granted or awarded under the Plan. (b) Board of Directors: The Board of Directors of the Company. (c) Common Stock: The common stock of the Company, par value $2.50 a share, or such other class or kind of shares or other securities as may be applicable pursuant to the provisions of Section 10. (d) Company: The Dow Chemical Company, a Delaware corporation, or any successor to substantially all its business. (e) Compensation Committee or Committee: The committee designated to administer the Plan pursuant to the provisions of Section 4 of the Plan. (f) Deferred Stock: Common Stock awarded by the Compensation Committee pursuant to Section 6 of the Plan. (g) Dividend Unit: The right, pursuant to either Section 7 or Section 9 of the Plan, to receive for a specified period of time cash payments from the Company or a Subsidiary equivalent in value to cash dividends paid during such period on one share of Common Stock. (h) Employee: A full-time managerial, administrative or professional employee of the Company or a Subsidiary, including an officer or director who is such an employee. (i) Fair Market Value: As applied to a specific date, the average of the highest and lowest market prices of Common Stock, as reported on the consolidated transaction reporting system for New York Stock Exchange issues on such date or, if Common Stock was not traded on such date, on the next preceding day on which the Common Stock was traded.However, in the case of an Incentive Stock Option, if such method of determining Fair Market Value shall not be consistent with the regulations of the Secretary of the Treasury or his delegate at the time applicable to an Incentive Stock Option, Fair Market Value shall be determined in accordance with such regulations and shall mean the value as so determined. (j) Incentive Right: A right to receive a number of shares of Common Stock (and cash in lieu of a fractional share), or Dividend Units granted as Incentive Rights, based upon the increase in value of Common Stock, in respect of an Option granted under the Plan to the extent that such Option shall not have been exercised upon its expiration, as more particularly set forth in Section 9. (k) Incentive Stock Option:Any Option or Options intended to meet the requirements of an incentive stock option or options as defined in Section 422A of the Internal Revenue Code of 1954 as amended or any statutory provision that may replace such Section and designated an Incentive Stock Option by the Compensation Committee. (l) Non-Qualified Option or Options:Any Option or Options not intended to meet either the requirements of a qualified stock option or options as defined in Section 422 of the Internal Revenue Code of 1954 as amended or the requirements of an incentive stock option or options as defined in Section 422A of the Internal Revenue Code of 1954 as amended. (m) Option or Options: Any option or options granted from time to time under the Plan, including both Non-Qualified Options and Incentive Stock Options. (n) Plan: The Dow Chemical Company 1979 Award and Option Plan herein set forth, as the same may from time to time be amended. (o) Subsidiary: Any business association (including a corporation or a partnership), other than the Company, in an unbroken chain of such associations beginning with the Company if, at the time of granting of an award or Option , each of the associations other than the last association in the unbroken chain owns equity interest (including stock or partnership interest)possessing 50% or more of the total combined voting power of all classes of equity interests - in one of the other associations in such chain. 59 3. Components of the Plan The Company may from time to time during the period of ten years from the date of adoption of the Plan by its stockholders grant to Employees as a reward for services performed Deferred Stock, Dividend Units, or a combination of them.
